     Case 3:20-cv-00699-MMD-CLB Document 6 Filed 02/11/21 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                  ***
6     DAVID LAVERS,                                      Case No. 3:20-cv-00699-MMD-CLB
7                                     Plaintiff,                       ORDER
             v.
8
      STATE OF NEVADA, et al.,
9
                                 Defendants.
10

11          Pro se Plaintiff David Lavers brings this civil rights action under 42 U.S.C. § 1983.

12   Before the Court is the Report and Recommendation (“R&R” or “Recommendation”) of

13   United States Magistrate Judge Carla L. Baldwin (ECF No. 4), recommending that

14   Plaintiff’s applications to proceed in forma pauperis (ECF No. 1) be granted, and Plaintiff’s

15   complaint (ECF No. 1-1) be dismissed with prejudice. Plaintiff had until February 2, 2021

16   to file an objection. To date, no objection to the R&R has been filed. For this reason, and

17   as explained below, the Court adopts the R&R, and will grant Plaintiff’s in forma pauperis

18   application and dismisses Plaintiff’s complaint with prejudice.

19          The Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   fails to object to a magistrate judge’s recommendation, the Court is not required to

22   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

23   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,

24   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and

25   recommendations is required if, but only if, one or both parties file objections to the

26   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

27   Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

28   clear error on the face of the record in order to accept the recommendation.”).
     Case 3:20-cv-00699-MMD-CLB Document 6 Filed 02/11/21 Page 2 of 2



1           Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends Plaintiff’s

3    complaint be dismissed as it appears that Plaintiff’s criminal case in state court has not

4    reached final adjudication, Eleventh Amendment sovereign immunity bars Plaintiff’s

5    claims against the State of Nevada, and judges and prosecutors are immune from suits

6    under § 1983. (ECF No. 4 at 5-7.) The Court agrees with Judge Baldwin. Having reviewed

7    the R&R and the record in this case, the Court will adopt the R&R in full.

8           It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

9    No. 4) is accepted and adopted in full.

10          It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

11   No. 1) is granted.

12          The Clerk of Court is directed to file Plaintiff’s complaint (ECF No. 1-1).

13          It is further ordered that Plaintiff’s complaint (ECF No. 1-1) is dismissed with

14   prejudice.

15          The Clerk of Court is directed to enter judgment accordingly and to close this case.

16          DATED THIS 11th Day of February 2021.

17

18

19                                             MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
27

28

                                                  2
